Citation Nr: 1332507	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part denied service connection for erectile dysfunction and urinary incontinence as secondary to diabetes mellitus and denied entitlement to SMC based on loss of use. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for erectile dysfunction and urinary incontinence as secondary to service-connected diabetes mellitus and entitlement to SMC based on loss of use.

The Board notes that the Veteran was afforded a VA examination in May 2008.  The examiner determined that the Veteran's erectile dysfunction was less likely than not caused by or a result of diabetes mellitus as erectile dysfunction preceded the diagnosis of diabetes mellitus by 3 to 4 years and the Veteran had other risk factors include age, hypertension and dyslipidemia.  The examiner also concluded that urinary incontinence was less likely than not causes by or a result of diabetes mellitus.

However, while the examiner determined that the Veteran's urinary incontinence and erectile dysfunction disabilities were not due to his service-connected diabetes mellitus disability, the examiner did not address whether the Veteran's service-connected diabetes mellitus disability has aggravated his urinary incontinence and erectile dysfunction disabilities.  

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, in an August 2009 letter, a private physician opined that it was likely that the Veteran's service-connected diabetes contributed to the worsening of his urinary incontinence and erectile dysfunction.

As there is conflicting evidence regarding the etiology of the Veteran's disabilities and the May 2008 VA examiner did not address aggravation, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for urinary incontinence and erectile dysfunction disabilities as secondary to the service-connected diabetes mellitus.

Accordingly, the Board finds that further medical examination in connection with these claims is warranted to determine whether or not the Veteran's urinary incontinence and erectile dysfunction disabilities were aggravated by his service-connected diabetes mellitus.

Finally, consideration of the Veteran's claim for entitlement to SMC based on loss of use of a creative organ is deferred pending resolution of the Veteran's claims for service connection for erectile dysfunction and urinary incontinence as secondary to service-connected diabetes mellitus, as the claim is inextricably intertwined with the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any his urinary incontinence and erectile dysfunction disabilities. 

Based on a review of the record and an examination of the Veteran, the examiner should:

(a)  indentify any current disability manifested by urinary incontinence or erective dysfunction;

(b)  for any disability manifested by urinary incontinence or erective dysfunction identified, offer an opinion as to whether the Veteran it is at least as likely as not (50 percent probability or greater) that the disability(ies) are proximately due to service-connected diabetes mellitus;

(c)  For any urinary incontinence and/or erectile dysfunction that is not proximately due to diabetes mellitus, proffer an opinion as to whether the Veteran it is at least as likely as not (50 percent probability or greater) that the disability(ies) have been permanently aggravated beyond their natural progression by the service-connected diabetes mellitus disability.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


